The judgment of the superior court in favor of the defendants is reversed and the cause remanded, with instructions to overrule the demurrer and continue in force, pending a determination of the case on its merits, the temporary restraining order heretofore issued in the case against the Secretary of State and the clerks of the various boards of supervisors of the state.
Due to the imperative necessity of an immediate determination of this appeal, we have rendered our judgment thereto without taking the time for a formal recital of the reasons therefor. These will be set forth in an opinion filed at a later date.